Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 July 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     Amblers Plantation 8th July 1781
                  
                  The inclosed Copy, my dear general, will give you an account of our affairs in this Quarter—Agreably to your orders, I Have Avoided a general Action, and when Lord Cornwallis’s movements indicated it was Against His interest to fight, I Have ventured partial engagements—His Lordship Seems to have given up the Conquest of Virginia.
                  it has been a great secret that our Army was not Superior and was Most generally inferior to the Ennemy’s numbers, our Returns were swelled up as generally Militia Returns are But we Had very few under Arms—particularly lately, and to Conceal the lessening of our Numbers I was obliged to push on as one who Had Heartly wished a general Engagement—our Regulars did not exceed 1500—the Ennemy Had 4000 Regulars 800 of whom Mounted—They thought we had 8000 men—I never encamped in a line and there was a greater difficulty to come at our numbers.
                  Should, as I presume it will, a detachment Be Sent to General Greene I shall Move the Pennsylvanians and Virginians first—The Pennsylvanians I know Have Great objections—But Common Sense points out the expediency of this arrangement which Had already Been made by General Greene—I affraid Congress will Be applied to on the Occasion and Request you will inforce My opinion. Adieu My Dear General, I am going Confidentially to write You By a safe hand, and shall only add the expressions of My affection and Respect.
                  
                     Lafayette
                  
               